Citation Nr: 0736362	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-03 805	)	DATE
	)
	)


THE ISSUE

Whether a July 1994 decision of the Board of Veterans' 
Appeals which denied the  request to reopen the previously 
denied claim of entitlement to service connection for a back 
disorder should be revised or reversed due to clear and 
unmistakable error (CUE).

(The issue of entitlement to an effective date earlier than 
April 10, 2002 for entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU) is the subject of a separate decision 
under a different docket number.)


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The moving party, the veteran, served on active duty from 
July 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) via a March 1999 Motion for Revision of a July 1994 
Board of Veterans' Appeals decision on the basis of CUE.  See 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. 
(2007).  

The moving party's appeal as to the matter of his entitlement 
to an effective date earlier than April 10, 2002 for 
entitlement to TDIU will be addressed in a separate decision.  
Separate decisions are necessary because the motion 
concerning Board CUE is a matter within the Board's original 
jurisdiction and is not an appeal.  
See 38 U.S.C.A. § 7104, 7111 (West 2002).


FINDINGS OF FACT

1. In July 1994, the Board denied the moving party's request 
to reopen the previously denied claim of entitlement to 
service connection for a back disorder.

2. The Board's decision of July 1994 was reasonably supported 
by the evidence then of record and was consistent with VA law 
and regulations then in effect.


CONCLUSION OF LAW

The Board's July 1994 decision does not contain CUE. 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through his attorney, in essence contends 
that the July 1994 Board decision was clearly and 
unmistakably erroneous in determining that the moving party 
had not submitted new and material evidence sufficient to 
reopen the veteran's previously denied claim of entitlement 
to service connection of a back condition.  

In the interest of clarity, the Board will discuss law and VA 
regulations pertaining the motion under consideration and 
then will move on to an analysis of the motion.

The Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was made law, and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim. 38 U.S.C.A. § 5103A 
(West 2002); see 38 C.F.R. § 3.159 (2007).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 
5100 (West 2002), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  The Board notes that 
the moving party has been accorded sufficient opportunity to 
present his contentions.  There is no indication that the 
moving party has further argument to present.
 
Relevant Law and Regulations

Board CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2007). 

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing. See 38 C.F.R. § 20.1404(b) (2007); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000). 

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2003); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.   To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(b) and (c) (2007); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Pertinent law and regulations in effect at the time of the 
July 1994 Board decision

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b).  The 
following is a synopsis of the law and regulations pertaining 
to service connection in effect in July 1994.  

Service connection

In general, service connection may be granted for 
disabilities incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1994).

New and material evidence

Under pertinent law and regulations, a previously denied 
claim may be 
reopened and reviewed if new and material evidence is 
submitted by or on behalf of the appellant.  See 38 U.S.C.A. 
§  5108 (West 1991); 38 C.F.R. § 3.156(a) (1994); see also  
Suttman v. Brown, 5 Vet.App. 127, 135 (1993). 

"New" evidence means evidence which is not merely cumulative 
or redundant.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
"Material" evidence is evidence which is relevant and 
probative of the issue at hand and which, furthermore, leads 
to a reasonable possibility that the new evidence, when 
viewed in the context of all of the evidence of record, would 
change the outcome of the case.  Smith v. Derwinski, 1 
Vet.App. 178 (1991).  That is to say, the evidence bears 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (1994).  

Factual Background

In July 1954, the veteran received in-service treatment for a 
back strain.  The condition did not require further treatment 
in service, and the veteran's June 1956 separation 
examination contained no findings of any current back 
condition.  

In February 1957, the veteran filed his initial claim of 
entitlement to service connection for a back condition.  His 
contentions at that time were that he suffered a current back 
disability as a consequence of a 1955 in-service fall.  In a 
March 1957 rating decision, the RO denied the claim.  The RO 
observed that the reported 1955 fall was not noted in the 
service medical records, but did take into account the 
documented July 1954 back complaint.  The record also did not 
show any post-service back condition, or that any such back 
condition was related to the events in service.  The veteran 
did not file a timely notice of disagreement as to the March 
1957 rating decision.  

In September 1988, the veteran submitted a claim for non-
service connected pension.  Private medical records obtained 
at that time indicated that the veteran had current back 
disability, related to post-service workplace accidents.  An 
October 1988 VA medical examination confirmed a back 
condition but did not include an etiology opinion.  

In April 1991, the veteran submitted a request to reopen the 
previously denied claim of entitlement to service connection 
of a back condition.  A May 1991 rating decision denied the 
claim; the veteran perfected an appeal of that rating 
decision.  

In June 1991, the veteran's VA treatment records were added 
to the file.  Those records showed a diagnosis of a low back 
condition, with treatment beginning in the late 1980s.

In August 1991, the veteran submitted the notarized statement 
of his former doctor's receptionist.  She asserted that the 
veteran sought treatment for a back injury in "early 1957."  
In January 1992, a letter was received from Dr. C.B.  In the 
letter, Dr. B. repeated the veteran's report of 1954 back 
injury.  Dr. B. listed the conditions for which he had 
treated the veteran.  The back condition was not among the 
listed conditions.  

In January 1992, the veteran provided personal testimony 
before the RO hearing officer at the RO.  The veteran 
testified that he suffered injuries to his back in service in 
July 1954 and again in 1955 and that he had received 
treatment for those injuries shortly after service (i.e., 
beginning in the 1950s).  

In April 1992, the veteran was referred to the RO for a VA 
medical examination.  A back condition was diagnosed but no 
etiology opinion was proffered.  

In the July 1994 decision which is the basis for this CUE 
motion, the Board declined to reopen the claim, finding that 
when the newly submitted evidence was considered either alone 
or with reference to the entire record, it was not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Specifically, the Board 
determined that the additional evidence showed a current back 
disability, but did not include evidence which indicated that 
a relationship existed between events in service and the 
current disability.  



Analysis

The Board has carefully reviewed the arguments made by the 
moving party's representative as to why the July 1994 Board 
decision contained CUE.  See the March 1999 Motion, pgs. 3- 
7.  

After discussing the evidence of record, the moving party's 
attorney made specific arguments as to errors of law and fact 
which he believes constitute CUE in the Board's prior 
decision.  Specifically, the moving party argues that the 
Board applied the incorrect legal standard to the veteran's 
claim, failed to consider an April 1991 "buddy" statement, 
and failed to adequately assist the veteran in the 
development of his claim.  The Board will address these in 
turn.

The moving party's attorney first argues that the Board's 
July 1994 decision was clearly erroneous because the Board 
relied upon the standard for reopening a previously denied 
claim found in Colvin v. Derwinski, 1 Vet.App. 178, 180 
(1991).  
Principally, the moving party's attorney argues that the 
Board erred by finding that in order to be sufficient to 
reopen a previously denied claim new and material evidence 
must "provide a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  The moving 
party further argues that by relying on the Court's holding 
in Colvin, the Board therefore failed to apply 38 C.F.R. 
§ 3.156(a) (1994).  
Additionally, the moving party argues that the disapproval of 
the Colvin test found in the decision of the United States 
Court of Appeal for the Federal Circuit in Hodge v. West, 155 
F.3d 1356 (1998) renders the July 1994 Board decision which 
cited to Colvin erroneous.

The Board finds that the moving party's arguments regarding 
the legal standard applied in the July 1994 decision lack 
merit.  First and foremost, the Board notes that, contrary to 
the assertions of the attorney, the July 1994 Board decision 
in fact was premised on 38 C.F.R. § 3.156 (a)(1994).  
Specifically, on page 8 of the July 1994 decision, the Board 
found that:  

	"The issue to be determined is whether the veteran has 
submitted new
        and material evidence that is sufficient to reopen his 
claim.  As
        outlined above, new and material evidence means evidence 
which bears
        directly and substantially upon the specific matter 
under
        consideration, which is neither cumulative nor 
redundant, and which
        by itself, or in connection with the evidence previously 
assembled,
        is so significant that it must be considered in order to 
fairly
        decide the merits of the claim.  38 C.F.R. 3.156(a)."    

The Board then went on to detail what new evidence had been 
received and that although the evidence confirmed the 
veteran's prior contentions to the effect that he had 
suffered a back injury in July 1954 in service and showed 
that he had a current back disability, the evidence of record 
did not give any indication that the current back injury was 
related to events in service, that is to say was incurred in 
service.  Given that the newly submitted evidence did not 
indicate by itself or when considered with the other evidence 
assembled that the moving party's back injury was related to 
the July 1954 in-service injury, it was not so significant 
that it merited consideration in order to fairly decide the 
claim.   

Accordingly, the Board clearly applied the regulation as it 
existed at the time of the prior decision.  

To the extent that the moving party is arguing that the mere 
fact that the claim was not reopened indicates that 38 C.F.R. 
§ 3.156(a) was not correctly applied, that argument amounts 
to a disagreement concerning the weighing of the evidence and 
is therefore not a basis for a valid CUE claim.  See Crippen 
v. Brown, 9 Vet. App. 412, 418 (1996).

Additionally, to the extent that the moving party's attorney 
argues that the Federal Circuit's decision in Hodge in 1998 
renders the Board's consideration of the standard articulated 
in Colvin in its 1994 decision CUE,  the Board notes that the 
statutory law and case law is very clear.  CUE can only be 
found in the event of failure to consider the law as it 
existed at the time the decision was made.  
See 38 C.F.R. § 20.1403(b)(1); see also Grover v. West, 12 
Vet. App. 109, 112 (1999) [citing Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994)]; Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).  At the time of the Board's 
July 1994 decision it is undisputed that the test in Colvin 
was valid precedential case law.  The fact that Colvin was 
later reversed is of no consequence.  Moreover, as discussed 
above, the Board clearly applied the valid underlying 
regulation, 38 C.F.R. § 3.156 (a)(1994).  

The moving party also argued that VA failed to provide the 
veteran with notice of the evidence necessary to reopen the 
veteran's claim and, as such, VA did not fully perform the 
statutory duty to assist required at the time of the July 
1994 decision.  The moving party argues that this constitutes 
CUE.  

 However, it is clear that any failure in the duty to assist 
is not CUE.  See 38 C.F.R. § 20.1403(d)(2) (2007).  Any such 
breach of the duty to assist is not akin to an error in fact 
or law, but, rather, may result in an incomplete record.  In 
Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the United 
States Court of Appeals for the Federal Circuit held that a 
breach of a duty to assist cannot constitute CUE and that 
"grave procedural error" does not render a decision of VA 
non-final.  In Cook, the Federal Circuit overruled Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that that 
decision held that the existence of "grave procedural error" 
(in that case, not obtaining complete service medical 
records) rendered a VA decision non-final.  Also in Cook, the 
Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994) noted that a CUE claim is an attack on a prior 
judgment that asserts an incorrect application of law or 
fact, and that an incomplete record, factually correct in all 
other respects, is not CUE.

Finally, the moving party has asserted that VA failed to 
consider an April 1991 "buddy" statement and that therefore 
the correct facts, as they were known at the time, were not 
before the Board.  However, that statement did not in fact 
relate to the veteran's low back condition.  The April 16, 
1991 statement signed by F.J. related to the veteran's face 
and head injuries and discussed the veteran's headaches.  The 
veteran's back was not mentioned.  Accordingly, the buddy 
statement did not contain facts relevant to the claim.  Any 
failure to consider the statement was not CUE.  

The Board additionally observes that this "buddy" statement 
was known to the Board and was specifically referenced in its 
July 1994 decision.  The buddy statement was specifically 
mentioned in the Board's finding of facts concerning the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection of headaches (not at issue 
here).  Based in part upon that statement, the Board reopened 
the previously denied claim and granted service connection 
for the condition which the statement related to, headaches.  
See the July 31, 1994 Board decision, page 3.  As has been 
discussed above, the reason that the buddy statement was not 
mentioned in connection with the back claim was that it had 
nothing to do with the back claim.  

Above all, this contention amounts to a disagreement as to 
how the evidence extant at the time of the July 1994 Board 
decision was weighed and evaluated.  Such a disagreement 
cannot constitute a valid claim of CUE.  See Fugo v. 
Derwinski,
 6 Vet. App. 40 (1993)["to claim CUE on the basis that 
previous adjudicators had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE"]; see also 38 C.F.R. § 20.1403(d).

In summary, the Board has considered the moving party's 
arguments that the July 1994 Board decision contained CUE.  
For the reasons and bases set out above, the Board finds that 
CUE has not been shown. The moving party's motion is 
therefore denied.  




ORDER

The motion to revise the Board's July 1994 decision on the 
basis of clear and unmistakable error is denied.




                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



